DETAILED ACTION
This Office Action is in response to the application filed on 08/17/2020 having claims 1-19 pending. Claims 1-19 are examined and being considered on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
Applicant’s oath/declaration, filed on 08/17/2020, has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Information Disclosure Statement
There’s no Information Disclosure Statement (IDS) included in the application.

Specification
The Specification filed on 08/17/2020 is accepted for examination purpose.

Drawings
The Drawings filed on 08/17/2020 are accepted for examination purpose.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Saint-Hillaire et al. (US 2007/0005783) hereinafter Saint-Hillaire in view of Nonaka et al. (US 2007/0150462) hereinafter Nonaka.
As per Claim 1, Saint-Hillaire teaches a method, comprising: 
at a client device distinct from a server (Saint-Hillaire, Fig. 1 and Parag. [0035]; “The remoting protocol client 106 may be a consumer electronics (CE) device, digital media player (DMP) or other device to provide digital content playback and/or rendering capabilities.”): 
receiving media content from the server remote from the client device (Saint-Hillaire, Fig. 1 and Parag. [0037]; “The streaming media decoder 132 {part of the client} may receive streaming media from the streaming media file server 112 {part of the remote server} or other source and provide for display of the digital content at display 136.”).
Saint-Hillaire does not expressly disclose the remaining limitations of the claim.  
However,  Nonaka further teaches:
during playback of the media content, transmitting, to a player proxy remote from the client device, play position of the media content (Nonaka, Parag. [0165]; “the first playback apparatus 20 transmits playback position information TI1 to the server 30 during playback of the first content CNT1.”), wherein: 
the play position of the media content is used by the player proxy at the server to continue providing the media content (Nonaka, Parag. [0030]; “a server for delivering information related to a content, including: a playback position information receiving unit operable to receive playback position information specifying a segment of the content from a playback apparatus that plays back the content; a related information acquiring unit operable to acquire information related to the segment of the content specified by the received playback position information; and a related information transmitting unit operable to transmit the acquired related information to a destination apparatus.” … Parag. [0165]; “Furthermore, the first playback apparatus 20 and the second playback apparatus 40 may be a single apparatus. That is, the first playback apparatus 20 transmits playback position information TI1 to the server 30 during playback of the first content CNT1. In response, the server 30 transmits the second content CNT2-1-n related to the first content CNT1 back to the first playback apparatus 20.”), and
the play position is transmitted repeatedly to the player proxy while playback of the media content continues (Nonaka, Parag. [0169]; “For example, the first playback apparatus 20 may generate and transmit playback position information TI1 to the server 30 every 10 seconds during playback of a movie.”); and
transmitting the media content for display at a display device that is coupled to the client device. (Nonaka, Parag. [0018]; “Here, the playback apparatus may further include: a display unit operable to display the content on a screen; and an on-screen position acquiring unit operable to receive a user selection of a desired point on the screen displaying the selected scene and acquire an on-screen position of the selected point.”).
Saint-Hillaire and Nonaka are from similar field of technology. Prior to the instant application’s effective filling date, provide content delivery systems and, more particularly, to digital-rights management (DRM) license enforcement on distributed networks.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nonaka’s system into Saint-Hillaire’s system, with a motivation to provide a playback apparatus and a server. The playback apparatus includes: a monitoring unit operable to monitor a current playback position of a content during playback (Nonaka, Parag. [0008]).

As per claim 2, the combination of Saint-Hillaire and Nonaka teaches the method of claim 1.  Saint-Hillaire teaches further comprising, receiving, from the player proxy, a media control command to control playback of the received media content (Saint-Hillaire, Parag. [0018]; “The remoting server encoder/decoder 118 may also encode media control commands in the encoded remoting protocol server command along with the display update commands. In one embodiment where XRT is the remoting protocol, the media control commands may therefore be added to the XRT remoting channel. Media control commands may be any commands to modify the playback of streaming digital content at the remoting protocol client 106.”). 

3, the combination of Saint-Hillaire and Nonaka teaches the method of claim 2.  Saint-Hillaire teaches wherein the received media control command comprises a command to play, pause, or flush (Saint-Hillaire, Parag. [0018]; “The remoting server encoder/decoder 118 may also encode media control commands in the encoded remoting protocol server command along with the display update commands. In one embodiment where XRT is the remoting protocol, the media control commands may therefore be added to the XRT remoting channel. Media control commands may be any commands to modify the playback of streaming digital content at the remoting protocol client 106, such as commands to control the playback rate (e.g., stop, play, pause, fast forward, rewind, etc.), commands that change how the playback is experienced (e.g., change the volume, change the playback position or size, change the brightness or contrast, etc.), commands to control the viewing (e.g., modify video zoom or clipping playback, etc.), and so on.”).

As per claim 4, the combination of Saint-Hillaire and Nonaka teaches the method of claim 2, wherein the media content is played back in accordance with the media control command received from the player proxy (Saint-Hillaire, Parag. [0021-0023]; “Another example media control command is: MEDIAOPEN (Allocation Region ID, Type of media to play, URI to the media to be played) which tells the remoting protocol client 106 to play the media.” … Parag. [0031]; “By including media control commands within the remoting protocol, the disclosed system may provide an effective and efficient means of controlling a media stream being played at a remoting protocol client 106. The remoting protocol server 102 may advantageously have direct control over the media playback of the remoting protocol client 106 and may thus provide consistency between the user interface and the media playback. By allowing remoting protocol clients 106 to return status information via the remoting protocol channel, the remoting protocol server 102 may have current information to improve its display control and media control commands.”).

As per claim 5, the combination of Saint-Hillaire and Nonaka teaches the method of claim 1. Saint-Hillaire teaches wherein the server remote from the client device includes the player proxy (Saint-Hillaire, Fig. 1 and Parag. [0032]; “The streaming media file server 112 of the remoting protocol server 102 may facilitate sharing or distribution of digital content to the remoting protocol client 106. The streaming media file server 112 may stream any type of digital content, including video, audio, pictures, animations, and slideshows. The streaming media file server 112 may include software such as Microsoft(R) Corporations Media Center Edition (MCE) to manage and stream multimedia digital content.”).

As per claim 17, it is a device claim that recites limitations that are similar to those
of claim 1. Therefore, claim 17 is rejected with the same rationale as applied for claim 1. In addition, Nonaka teaches: A client device, comprising: one or more processors (Nonaka, Parag. [0080]; “Specifically, the first playback apparatus 20 is a DVD system composed of a DVD player and a display unit. More specifically, the first playback apparatus 20 is a computer system composed generally of a microprocessor, a ROM, a RAM, a hard disk unit, a network connection unit, and an MPEG decoder.”); and 
memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions (Nonaka, Parag. [0080]; “Specifically, the first playback apparatus 20 is a DVD system composed of a DVD player and a display unit. More specifically, the first playback apparatus 20 is a computer system composed generally of a microprocessor, a ROM, a RAM, a hard disk unit, a network connection unit, and an MPEG decoder.” … Parag. [0198]; “Furthermore, the present invention may be embodied as a computer-readable recording medium storing the computer program or the digital signal.”).

As per claim 18, it is a device claim that recites limitations that are similar to those of claim 1. Therefore, claim 18 is rejected with the same rationale as applied for claim 1. In addition, Nonaka teaches a non-transitory computer-readable storage medium storing one or more programs for execution by one or more processors of a client device, the one or more programs including instructions (Nonaka, Parag. [0080]; “Specifically, the first playback apparatus 20 is a DVD system composed of a DVD player and a display unit. More specifically, the first playback apparatus 20 is a computer system composed generally of a microprocessor, a ROM, a RAM, a hard disk unit, a network connection unit, and an MPEG decoder.” … Parag. [0198]; “Furthermore, the present invention may be embodied as a computer-readable recording medium storing the computer program or the digital signal.”).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Saint-Hillaire et al. (US 2007/0005783) hereinafter Saint-Hillaire in view of Nonaka et al. (US 2007/0150462) hereinafter Nonaka as applied to claim 1 above, and further in view of Li (US 2008/0063195).
As per claim 6, the combination of Saint-Hillaire and Nonaka teaches the method of claim 1.
However, the combination of Saint-Hillaire and Nonaka does not expressly teaches: 
wherein the received media content from the server comprises an encrypted elementary stream from the server. 
But, Li teaches:
wherein the received media content from the server comprises an encrypted elementary stream from the server (Li, Parag [0091]; “The DRM Agent acquires the NSC file and the encrypted WMV live streaming media from the media server”.  Parag [0079]; “Thus, the process for decrypting the WMV on-demand streaming media carried in the RTP messages is completed. The DRM Agent may send all decrypted WMV on-demand streaming media to a media player in the user terminal, and the media player plays the WMV on-demand streaming media.”).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li’s system into Saint-Hillaire-Nonaka system, with a motivation to provide a Methods for encrypting or decrypting WMV streaming media are disclosed. The encrypting includes: acquiring WMV streaming media, generating a content key; and encrypting the WMV streaming media using the content key. (Li, Abstract).
 
As per claim 7, the combination of Saint-Hillaire, Nonaka and Li teaches the method of claim 6.  In addition, Li teaches the method further comprising: 
decrypting the encrypted elementary stream, including: providing a decryption command from an elementary stream player executing on the client device to a digital-rights-management (DRM) agent executing on the client device, the decryption command specifying an unwrapped second key (Li, Parag. [0021]; “An embodiment of the present invention provides a method for decrypting WMV on-demand streaming media. In the method for decrypting, a media server sends a rights issuer identifier included in the ASF file to a Digital Rights Management (DRM) Agent (a copyright agent of a user terminal). The DRM Agent acquires a content key from a rights issuer according to the rights issuer identifier. The media server carries each of a plurality of encrypted data packets with WMV on-demand streaming media and the encryption information of each of the plurality of encrypted data packets in each of a plurality of Real Time Protocol (RTP) messages respectively, and sends the plurality of RTP messages to the DRM Agent. The DRM Agent decrypts each of the plurality of encrypted data packets with WMV on demand streaming media according to the encryption information carried in each of the plurality of RTP messages and the content key”.  Parag [0079]; “Thus, the process for decrypting the WMV on-demand streaming media carried in the RTP messages is completed. The DRM Agent may send all decrypted WMV on-demand streaming media to a media player in the user terminal, and the media player plays the WMV on-demand streaming media.”; Examiner submits that the DRM agent is instructed to decrypt the encrypted WMV on-demand streaming media using a key prior to playback by a media player); and
decrypting the encrypted elementary stream using the unwrapped second key at the DRM agent (Li, Parag. [0021]; “The DRM Agent decrypts each of the plurality of encrypted data packets with WMV on demand streaming media according to the encryption information carried in each of the plurality of RTP messages and the content key.”).

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Saint-Hillaire et al. (US 2007/0005783) hereinafter Saint-Hillaire in view of Nonaka et al. (US 2007/0150462) hereinafter Nonaka as applied to claim 1 above, and further in view Vantalon et al. (US 2014/0041046) hereinafter Vantalon and Li (US 2008/0063195).
8, the combination of Saint-Hillaire and Nonaka teaches the method of claim 1. 
The combination of Saint-Hillaire and Nonaka does not expressly teaches:
storing a first key in a secure store of the client device, wherein the first key is a device key provided by a manufacturer of the client device; and 
receiving a second key from the server, wherein the second key is associated with a DRM scheme specified by a content provider of the media content.
However, Vantalon teaches: 
further comprising: storing a first key in a secure store of the client device, wherein the first key is a device key provided by a manufacturer of the client device (Vantalon, Parag. [0016]; “A client device (not shown in the figure) typically contains a security device 130 associated with a CA server (not shown), and the security device has a unique user key (UK) 132 to represent a subscriber. The security device 130 may be a smartcard”.   Parag. [0100]; “…manufacturing of integrated chips {smartcard} with specific dedicated functions”.).
 Saint-Hillaire, Nonaka and Vantalon are from similar field of technology. Prior to the instant application’s effective filling date, provide content delivery systems and, more particularly, to digital-rights management (DRM) license enforcement on distributed networks.
Vantalon’s system into Saint-Hillaire-Nonaka system, with a motivation to provide a various encryption/decryption keys, which are typically used in CA systems in the cable television industry (Vantalon, Parag. [0016]).
However, the combination of Saint-Hillaire, Nonaka and Vantalon does not expressly teaches:
receiving a second key from the server, wherein the second key is associated with a DRM scheme specified by a content provider of the media content.
But, Li teaches:
receiving a second key from the server, wherein the second key is associated with a DRM scheme specified by a content provider of the media content (Li, Parag. [0023]; “The user terminal is configured to acquire a content key from the rights issuer according to the rights issuer identifier, and decrypt each of the plurality of encrypted data packets with WMV on-demand streaming media according to the encryption information carried in each of the plurality of RTP messages and the content key.”).
Saint-Hillaire, Nonaka, Vantalon and Li are from similar field of technology. Prior to the instant application’s effective filling date, provide content delivery systems and, more particularly, to digital-rights management (DRM) license enforcement on distributed networks.
Li’s system into Saint-Hillaire-Nonaka-Vantalon system, with a motivation to provide a Methods for encrypting or decrypting WMV streaming media are disclosed. The encrypting includes: acquiring WMV streaming media, generating a content key; and encrypting the WMV streaming media using the content key. (Li, Abstract).

As per claim 9, the combination of Saint-Hillaire, Nonaka, Vantalon and Li teaches the method of claim 8. Li further teaches wherein the received media content has DRM header data specifying the DRM scheme (Li, Parag. [0062]; “Block 302: The media server sends the file header, i.e., Header Object, in an ASF file received, to a DRM Agent in the user terminal.” ... Parag. [0064]; “Block 303: The DRM Agent parses the Header Object in the ASF file, and acquires the encryption information for the ASF file.” … Parag. [0065]; “For example, suppose that the encryption information for the ASF file is carried at the end of the Header Object of the ASF file by the encryptor. In this block, the DRM Agent acquires the encryption information for the ASF file from the end of the Header Object of the ASF file, i.e., acquires the encryption identifier, the encryption algorithm for encryption, the key indication information, the content ID and the rights issuer identifier.”)

10, the combination of Saint-Hillaire, Nonaka, Vantalon and Li teaches the method of claim 8.  Li teaches wherein the second key is received from the server in response to a user of the client device launching the media content (Li Parag. [0023]; “Referring to FIG. 2B, the system includes a rights issuer, a media server and a user terminal. The media server is configured to send a rights issuer identifier included in the ASF file to the user terminal, and carry each of a plurality of encrypted data packets with WMV on-demand streaming media and the encryption information of each of the plurality of encrypted data packets in each of a plurality of RTP messages respectively, and send the plurality of RTP messages to the user terminal. The user terminal is configured to acquire a content key from the rights issuer according to the rights issuer identifier, and decrypt each of the plurality of encrypted data packets with WMV on-demand streaming media according to the encryption information carried in each of the plurality of RTP messages and the content key.”). 

As per claim 11, the combination of Saint-Hillaire, Nonaka, Vantalon and Li teaches the method of claim 8. Li further teaches wherein: 
the second key is a content key (Li, Parag [0023]; “The user terminal is configured to acquire a content key from the rights issuer according to the rights issuer identifier, and decrypt each of the plurality of encrypted data packets with WMV on-demand streaming media according to the encryption information carried in each of the plurality of RTP messages and the content key.”).

the client device is configured to unwrap content keys for a plurality of DRM schemes using the first key (Vantalon, Parag. [0019]; “FIG. 3A, an access control device 172, which is typically a part of a client device (not shown in the figure), has a user key 174 to decrypt the entitlement management message 176, which contains an encrypted service key (SK) {i.e. content key}, which in turn is used to decrypt the entitlement control message 178. ECM 178 contains the encrypted control word (CW). The scrambled content 180, which is encrypted by the control word, is then decrypted by the client device. The access control unit 172, or any component associated with the client device, with the appropriate rights descrambles the protected content 182 using the control word 184 and provides the content 186 to the user.”).


Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Saint-Hillaire et al. (US 2007/0005783) hereinafter Saint-Hillaire in view of Nonaka et al. (US 2007/0150462) hereinafter Nonaka as applied to claim 1 above, and further in view of Kang et al. (US 2012/0017282) hereinafter Kang.
As per claim 12, the combination of Saint-Hillaire and Nonaka teaches the method of claim 1.
However, the combination of Saint-Hillaire and Nonaka does not expressly teaches: 
receiving a query from the server for secure data; and

But, Kang teaches:
receiving a query from the server for secure data (Kang, Parag. [0165]; “DRM service server 200 sends a request message for user terminal system security verification and user terminal performance verification to the user terminal 100, in step 1107. The request message allows the DRM service server 200 to determine if the user terminal 100 is a terminal capable of downloading and installing a DRM system module, and to provide a proper DRM system module to the user terminal 100.”); and 
in response to the query, retrieving a device identity of the client device from a secure store and transmitting the device identity to the server (Kang, Parag. [0080]; “The storage 230 stores user information and user terminal information, used to provide the DRM service, and stores programs, reference data, various updatable archival data, etc. used to control the first DRM service server 200.”).
Saint-Hillaire and Kang are from similar field of technology. Prior to the instant application’s effective filling date, provide content delivery systems and, more particularly, to digital-rights management (DRM) license enforcement on distributed networks.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang system into Saint-Hillaire and Nonaka system, with a motivation to provide a method and apparatus capable of providing content supporting multiple DRM systems in providing an adaptive Kang, Parag. [0030]) based on user/device identity information (Parag. [0165]). 

As per claim 13, the combination of Saint-Hillaire, Nonaka and Kang teaches the method of claim 12.  In addition, Kang teaches the method further comprising: 
receiving a message from the server specifying a policy corresponding to one or more business rules for access to the media content by the client device (Kang; Parag. [0074]; “Each of the first and second DRM service servers 200 and 250 is a device for generating and managing a license corresponding to individual content in association with the content service server 300, and providing the license to user terminals. The license { i.e., policy} is data having the information that specifies an encryption key used to decrypt encrypted DRM content, and access rights (e.g., the number of accesses, period, access conditions, etc.) to DRM content.”); and 
setting the policy in response to the message (Kang, Parag. [0091]; “The content information may include identification information for content associated with the license, and identification information for a generation pattern corresponding to the license. For example, if a license is generated depending on the specific period and the specific network bandwidth of specific content data, the content information may include identification information for the specific content, identification information for the specific period, and identification information for the specific network bandwidth. In another example, if a license is generated depending on the Subscription level, the content information may include identification information for the subscription level.” … Parag. [0107]; “Specifically, the DRM agent 170 acquires a license by its license manager 171 and manages the acquired license. Based on the access rights included in the license, the DRM agent 170 allows the content to be played by the user terminal 100, and delivers the encryption key included in the license to the decryptor 180.”); 
decrypting the received media content in accordance with the one or more business rules (Kang; Parag. [0074]; “Each of the first and second DRM service servers 200 and 250 is a device for generating and managing a license corresponding to individual content in association with the content service server 300, and providing the license to user terminals. The license is data having the information that specifies an encryption key used to decrypt encrypted DRM content, and access rights (e.g., the number of accesses, period, access conditions, etc.) to DRM content.”  Parag. [0109], “The decryptor 180, under control of the content handler 110, decrypts the encrypted content data based on the encryption key information in the license, and the encryption information (e.g., an initial vector and an encryption algorithm) described in the MPD information. The decrypted content data is played by a multimedia player under control of the content handler 110.”). 

As per claim 14, the combination of Saint-Hillaire, Nonaka and Kang teaches the method of claim 13. In addition, Kang teaches the method further comprising writing data corresponding to the policy to the secure store, in response to the message (Kang, Parag. [0080]; “The storage 230 may store licenses and information required to generate these licenses.”). 

As per claim 15, the combination of Saint-Hillaire, Nonaka and Kang teaches the method of claim 13. In addition, Kang teaches, wherein the policy corresponds to a license for the client device obtained by the server from a license server (Kang; Parag. [0074]; “Each of the first and second DRM service servers 200 and 250 is a device for generating and managing a license corresponding to individual content in association with the content service server 300, and providing the license to user terminals. The license is data having the information that specifies an encryption key used to decrypt encrypted DRM content, and access rights (e.g., the number of accesses, period, access conditions, etc.) to DRM content.”).

 Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Saint-Hillaire et al. (US 2007/0005783) hereinafter Saint-Hillaire in view of Nonaka et al. (US 2007/0150462) hereinafter Nonaka as applied to claim 1 above, and further in view of Farrugia et al. (US 2013/0124866) hereinafter Farrugia.
As per claim 16, the combination of Saint-Hillaire and Nonaka teaches the method of claim 1. 
However, the combination of Saint-Hillaire and Nonaka does not expressly teaches:

But, Farrugia teaches wherein the server is an application server (Farrugia, Parag. [0015]; “The server platform 14 via the application server 16 is in communication via the Internet 22 shown here conventionally as a cloud with an exemplary user device, also referred to as a user platform 26.”).
Saint-Hillaire, Nonaka and Farrugia are from similar field of technology. Prior to the instant application’s effective filling date, provide content delivery systems and, more particularly, to digital-rights management (DRM) license enforcement on distributed networks.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Farrugia system into Saint-Hillaire-Nonaka system, with a motivation to provide client-server computing systems and more specifically, digital rights management (DRM) for use in client-server systems (Farrugia, Parag. [0001]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liao, K.; et al. (US 2008/0091608): relates to a DRM method using a peer-to-peer (P2P) delivery for multimedia exchange.
Zollinger, J.; et al. (US 2012/0226915): relates to content playback APIs using encrypted streams.
Hierro, O.; et al. (US 2014/0075582): relates to a method and a corresponding system for playing digital contents protected with a DRM scheme, the digital contents being stored in a server provider and downloaded in a user device to be decrypted and played.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX D CARRASQUILLO whose telephone number is (571)270-5045. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/A.D.C./Examiner, Art Unit 2498                 

/YIN CHEN SHAW/Supervisory Patent Examiner, Art Unit 2498